Citation Nr: 1220976	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-36 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for calluses of the bilateral feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the claimed disabilities.

The Veteran had previously requested a hearing before a member of the Board.  However, that request was subsequently withdrawn, and the Veteran has not submitted a new request.  Therefore, the Board will proceed.

The Board notes that the Veteran also perfected an appeal for reopening a previously denied claim for service connection for left foot hallux valgus and hammer toe, which was also denied in the June 2008 rating decision promulgated by the RO.  However, in a July 2011 rating decision, the RO granted service connection for bilateral hallux valgus and hammer toes.  Each foot was assigned two 10 percent ratings effective March 28, 2005, with additional periods of temporary total ratings due to convalescence under 38 C.F.R. § 3.40.  This represents a full grant of those benefits sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

Finally, the Veteran filed a claim for service connection for PTSD.  The record includes diagnoses of other psychiatric disorders.  In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Social Security Administration Records

VA treatment records dated April 2009 and September 2009 show the Veteran reported filing a disability claim with the Social Security Administration (SSA).  Records associated with this claim have not been obtained.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Therefore, on remand, those records should be obtained and associated with the claims file.

VA Foot Examination

The Veteran was afforded VA examinations for his feet in September 2005, August 2009 and October 2010.  The September 2005 examination report noted the absence of any callus breakdown.  The August 2009 examination report noted no callus on the right foot.  However, callus formation on the left foot was not specifically addressed.  The October 2010 examination report stated that the "skin was intact," but did not specifically note the presence or absence of calluses.

However, VA treatment records dated September 2008 show the Veteran had a bridging callus on the medial aspect of the left metatarsophalangeal joint.  Additional records dated April 2005 include a diagnosis of "bunions with calluses."

The RO denied the Veteran's claim for service connection for calluses of the bilateral feet on the grounds that a current disability was not present.  To meet the present disability element for a claim of service connection, the disability must be present at some time from when the Veteran files the claim of entitlement to service connection and when VA finally decides the matter.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The VA treatment records noted above meet this requirement.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, on remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's bilateral foot calluses.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The Veteran should be scheduled for a new VA examination for calluses of the bilateral feet.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner. All indicated tests should be conducted.  The examiner should provide an opinion addressing the following:

(i).  Does the Veteran have calluses on either or both feet;

(ii).  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's calluses are etiologically related to service; or

(iii).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's calluses are caused by, the result of, or aggravated by his service-connected bilateral hallux valgus and bilateral hammer toes disabilities.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If the examiner is unable to render an opinion as to the etiology, he should so state and indicate the reasons why.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


